949 F.2d 404
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Buyser E. ENOYA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3365.
United States Court of Appeals, Federal Circuit.
Oct. 31, 1991.

Before PLAGER, CLEVENGER and RADER, Circuit Judges.
DECISION
PER CURIAM.


1
Buyser E. Enoya applied to the Office of Personnel Management (OPM) for deferred retirement benefits under the Civil Service Retirement Act (CSRA).   The OPM denied his application after concluding that Enoya had not been employed by the United States government except for a one month period, and thus was ineligible for a CSRA retirement annuity.   Enoya appealed to the Merit Systems Protection Board (MSPB), which affirmed the OPM's denial of benefits.   Enoya appealed to this court;  we affirm.

OPINION

2
The OPM and MSPB both found that Enoya did not demonstrate the required 5 years of civilian employment for the United States government.   Most of the service pointed to by Enoya was with the Philippine Army or Government.   That service is not creditable toward a CSRA retirement annuity.


3
The legal standard by which the Federal Circuit reviews decisions of the MSPB is that a decision must be affirmed unless it is found to be:


4
1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;


5
2) obtained without procedures required by law, rule or regulation having been followed;  or


6
3) unsupported by substantial evidence.


7
See 5 U.S.C. § 7703.   On the record before us, the decision of the MSPB must be affirmed.